Citation Nr: 0920906	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
childbirth, including cystocele, urinary incontinence, and 
hemorrhoids. 

2.  Entitlement to service connection for residuals of a left 
elbow disorder. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1988 to September 1992.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2006 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2009, the 
appellant testified at a video conference before the 
undersigned; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims she has residuals of childbirth during 
active service manifested by hemorrhoids, urinary 
incontinence, and cystocele; residuals of an in service left 
elbow injury; and tinnitus from noise exposure in service.  

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  So service 
connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

As indicated, the first and perhaps most fundamental 
requirement for any service-connection claim is there must 
competent evidence of the existence of the currently claimed 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it). 
Here, VA post service treatment records document treatment 
for hemorrhoids, urinary incontinence, and cystocele.  
Allegedly, the Veteran has recently sought treatment for a 
left elbow disorder and claims that she currently has 
tinnitus.  Therefore, the determinative issue is whether her 
hemorrhoids, urinary incontinence, cystocele, left elbow, and 
tinnitus conditions are attributable to her military service 
and, in particular, are residuals of childbirth, a left elbow 
injury, or noise exposure.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."). See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, unfortunately, the Veteran's service 
treatment records (STRs) are unavailable, so they are not a 
viable means of documenting any alleged complications from 
childbirth, left elbow injury, or noise exposure.  In June 
2005 and January 2006, the RO attempted to obtain these 
records from the Records Management Center (RMC), a military 
records repository, but the RMC responded that these records 
were not found.  In January 2006, VA issued formal finding 
memorandum on the unavailability of these service records, 
outlining the efforts that had been made to obtain them and 
indicating any additional attempts to obtain these records 
would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  
Additionally, the Veteran has indicated that she directly 
contacted the National Personnel Record Center, the RMC, and 
the Navy Personnel command to no avail.  She also testified 
at the March 2009 video conference hearing that she contacted 
the Charleston Naval Hospital and was unsuccessful in getting 
the requested records.  

When, as here, at least a portion of the STRs are lost or 
missing, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claim, and to explain the reasons 
and bases for its decision ...." See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991

As a means of compensating for her missing service treatment 
records, the Veteran submitted a partial hospital record 
documenting the July 1992 birth that required the use of 
forceps, and buddy statements from a fellow comrade and her 
ex-husband that discussed the residual effects from the 
childbirth, as well as a left elbow injury.  The Veteran 
testified during her recent March 2009 video conference 
hearing, that she in service she had noise exposure, 
complications from childbirth, and injured her left elbow.  
Her testimony was under oath, and there is no inherent reason 
to doubt her credibility, especially, again, given the 
absence of her service treatment records that might otherwise 
confirm that she indeed experienced noise exposure or injured 
her left elbow or had complications during childbirth while 
in the military and since she is given the benefit of the 
doubt concerning any issue like this material to determining 
the outcome of his appeal. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

There still needs to be competent medical nexus evidence, 
however, linking any current tinnitus, left elbow, 
hemorrhoids, urinary incontinence, and/or cystocele disorders 
to an assumed event or injury in service.  And although there 
is a heightened obligation to more fully explain the reasons 
and bases for a decision - when, as here, there are missing 
service treatment records - this does not obviate the need 
for the Veteran to have this medical nexus evidence 
supporting his claim.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Moreover, as a layman, although she is competent to 
provide evidence of her observable symptoms (e.g., left elbow 
pain, ringing in the ears, hemorrhoids, urinary frequency 
etc.) that she may have experience during service and during 
the many years since her discharge, she is not competent to 
provide a probative opinion on the determinative issue of 
whether any current disability is a result of an injury or an 
event in service versus, instead, other unrelated factors.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).

The Veteran indicated during her hearing that, she never had 
hemorrhoids, urinary incontinence, or cystocele prior to the 
in-service childbirth.  She indicated that she originally was 
supposed to be discharged in July 1992, but she was extended 
for two months (until September 1992) for the completion of 
the well baby examination.  As she was discharged within two 
weeks of the well baby examination, there was not much in the 
way of documentation of any residual complications.  She 
believed that the claimed problems were a part of healing 
from childbirth, but after a year she finally sought 
treatment.  She indicated that she saw a private physician 
and was also treated by VA.  VA treatment records beginning 
in 1993 documented treatment for urinary incontinence, 
hemorrhoids, and problems with emptying her bladder.  
However, these records did not comment on the cause of any 
current hemorrhoids, urinary incontinence, or cystocele 
disability in terms of whether it was attributable to the 
childbirth in service.  So a VA examination and opinion are 
needed to assist in making this important determination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. §  5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Likewise, as the Veteran indicated that she had noise 
exposure in service and experienced symptoms of tinnitus 
since service, an observation which she is competent to make, 
the Board finds that the necessity for a VA examination is 
shown for the proper assessment of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  Finally, as the Veteran, a 
fellow comrade, and her ex-husband alleged that she had a 
left elbow injury in-service and indicated that her current 
left elbow disability is related to the injury in service, a 
VA examination is necessary.  

It appears that pertinent medical records remain outstanding.  
During her March 2009 video conference hearing, the Veteran 
testified that she was recently treated for a left elbow 
disability; however, such treatment records have not been 
associated with the claims file.  Also, it does not appear 
that VA has contacted the Charleston Naval Hospital for 
records relating to the birth in July 1992.  As the above-
mentioned records may have some bearing on the Veteran's 
claims, they should be obtained to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a 
letter asking her to identify all sources 
of treatment or evaluation she has 
received for her tinnitus, left elbow, 
hemorrhoids, urinary incontinence, and 
cystocele disorders and provide any 
releases necessary to obtain records of 
such treatment or evaluation that have not 
been previously associated with the claims 
file.  Of particular interest are any 
records from when the claimed disabilities 
were initially diagnosed, and all records 
of treatment since, including any recent 
treatment regarding the left elbow.  A 
copy of the birth certificate should also 
be obtained.  In conjunction with this 
development, the appellant must be advised 
of the provisions of 38 C.F.R. §  
3.158(a).  

2.  The RO/AMC should arrange for 
exhaustive development to secure alternate 
source records of the Veteran's treatment 
for childbirth at the Charleston Naval 
Hospital and the medical facility that 
provided an x-ray of the left elbow.  If 
any additional information from the 
Veteran is needed for such development, 
she should be asked to provide such 
information.  If the records cannot be 
located, it should be so noted in the 
record (along with a description of the 
extent of the search), and the Veteran 
should be notified.  The RO/AMC should 
then undertake any further development 
suggested by any records received pursuant 
to these requests.

3.  Schedule the Veteran for an 
appropriate VA examination(s) to obtain 
medical opinions regarding the nature and 
etiology of any current tinnitus, left 
elbow, urinary incontinence, hemorrhoids, 
and cystocele disorders, specifically 
indicating whether it is at least as 
likely as not attributable to her military 
service, and in particular, to noise 
exposure, left elbow injury in service 
(rather than other, intervening, factors), 
or childbirth, respectively.  In making 
this important determination, consider the 
statements submitted by the Veteran, her 
ex-husband (D. M. C.), and a fellow 
comrade (M. L. C.), as well as post 
service medical records that document 
problems with hemorrhoids, urinary 
incontinence, and emptying her bladder as 
early as 1993 and any records relating to 
a left elbow disorder or tinnitus after 
further development is complete.  

Inform the designated examiner(s) that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  
The examiner(s) should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner(s) for review of the 
Veteran's pertinent medical and other 
history.

Advise the Veteran that failure to report 
for her scheduled VA examination(s), 
without good cause, may have adverse 
consequences on her claim.

2.  Then readjudicate the claims for 
service condition in light of the 
additional evidence.  If any of the claims 
are not granted to the Veteran's 
satisfaction, send her a supplemental 
statement of the case (SSOC) and give her 
and her representative an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of the claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




